PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ANDERSON et al.
Application No. 14/724,255
Filed: 28 May 2015
For DIGITAL BADGE AND SIGNAGE SYSTEM AND METHOD

:
:
:	DECISION ON PETITION
:
:
:


This is a communication which serves to withdraw the holding of abandonment, sua sponte.

The above-identified application became abandoned due to the September 14, 2021 decision of the Board for Patent Appeals and Interferences which upheld the Examiner’s rejections.  The application became abandoned on November 17, 2021, the expiration of the period for seeking judicial review of the decision,1 and extensions of time pursuant to 37 C.F.R. 
§ 1.136(a) were not available.  A Notice of Abandonment was mailed on November 18, 2021.

The electronic file has been reviewed and it is noted on November 15, 2021, the following items were received:

a response in the form of a RCE along with the associated fee, and 
both an amendment to the claims and remarks. 

Accordingly, the holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, so that the application may receive further processing in due course.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.2  All other inquiries 

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 See 37 C.F.R. § 90.3 and MPEP § 1216(IV).
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.